Navigation Links [k021805_8kface.htm#TOC]

Exhibit 10.1

INDEMNIFICATION AGREEMENT

 

Dated as of December 15, 2004 between
DOWNEY FINANCIAL CORP. ("DFC"), and
____________________________ ("Indemnitee")

          WHEREAS, the Board of Directors has determined that the ability to
attract and retain qualified persons as directors is important to the best
interests of DFC’s stockholders and that DFC should act to protect such persons
against risks of claims and actions against them arising out of their service to
and activities on behalf of DFC; and

          WHEREAS, DFC desires to have Indemnitee serve or continue to serve as
a director of DFC free from undue concern for unpredictable, inappropriate or
unreasonable legal risks and personal liabilities by reason of Indemnitee acting
in good faith in the performance of Indemnitee’s duties to DFC.

          Now, therefore, in consideration of Indemnitee’s service or continued
service as a director of DFC, the parties hereto agree as follows:

 1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
    director of DFC faithfully and to the best of Indemnitee’s ability so long
    as Indemnitee is duly elected and until such time as Indemnitee is removed
    as permitted by law or tenders a resignation in writing. Nothing contained
    in this Indemnification Agreement shall give rise to any right of continued
    service.
 2. Definitions. For purposes of this Agreement:

          (a)          "Expenses" includes attorneys’ fees and costs, witness
fees and expenses, fees and expenses of accountants and other advisors, any bond
(including cost bonds, appraisal bonds or their equivalents), and any expenses
of establishing a right to indemnification under this Agreement.

Page 1

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]

          (b)          "Proceeding" includes any threatened, pending or
completed investigation, action, suit or other proceeding against Indemnitee,
based in part on Indemnitee serving as a director of DFC.

3.          Advances to Pay Expenses. If Indemnitee is a party or is threatened
to be made a party or witness to any Proceeding, DFC shall advance funds to pay
all reasonable and necessary Expenses incurred by Indemnitee at the request of
Indemnitee, within thirty days after DFC receives the request. The request must
include reasonable proof of the Expenses which Indemnitee has incurred and shall
be accompanied by an undertaking, in the form of Exhibit A attached hereto,
which shall obligate Indemnitee to reimburse the advances made by DFC if it is
finally determined by arbitration or in the pending Proceeding that Indemnitee
is not entitled to indemnification. Any advances to pay Expenses shall not
require pre-approval of the Board of Directors, so long as the other
requirements in this Section 3 are satisfied.

4.          Indemnification. DFC shall indemnify Indemnitee to the fullest
extent permitted by applicable law, rules and regulations if Indemnitee is a
party or is threatened to be made a party or witness to any Proceeding, so long
as Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the best interests of DFC, and with respect to any criminal Proceeding,
Indemnitee had no reasonable cause to believe his or her conduct was unlawful.
This indemnification covers all Expenses, judgments, fines and penalties
actually incurred or levied by or against Indemnitee in connection with such
Proceeding. Any required determination of Indemnitee’s right to indemnification
shall be made under section 145(d)(1), (d)(2) or (d)(3) of the Delaware General
Corporation Law, in that order.

5.          Presumptions and Effect of Certain Proceedings. The termination of
any Proceeding by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
DFC, or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful; or (b) otherwise
adversely affect the rights of Indemnitee to indemnification except as may be
provided herein.

6.          Indemnitee’s Right to Arbitration. If a determination is made that
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification,
Indemnitee shall be entitled to seek an award in a private and confidential
arbitration to be conducted by a single retired judge arbitrator pursuant to the
rules of and subject to the procedures of JAMS, which arbitration shall provide
for complete discovery subject to regulation by the arbitrator and shall be
conducted with full confidentiality to avoid prejudicing rights in pending or
threatened Proceeding. Indemnitee shall not be prejudiced by any prior
determination that Indemnitee is not entitled to indemnification. If the
arbitrator shall determine that Indemnitee is entitled to any indemnification or
payment of Expenses hereunder, DFC shall pay all Expenses actually and
reasonably incurred by Indemnitee in connection with such arbitration.

Page 2

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]

7.          Other Rights to Indemnification. Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the Certificate of Incorporation, by-laws or other organizational
documents of DFC, vote of stockholders or other directors, provision of law,
agreement or otherwise.

8.          Continuation of Indemnity. All agreements and obligations of DFC
contained herein shall cover the period Indemnitee is a director of DFC and
shall continue thereafter with respect to any possible claims based on
Indemnitee’s service as a director of DFC. This Agreement shall be binding upon
all successors and assigns of DFC (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives and estate
of Indemnitee.

9.          Notification and Defense of Claim. Promptly after Indemnitee learns
that he or she is or may become a party to, or witness in, any Proceeding,
Indemnitee will notify DFC’s General Counsel in writing; but the failure to give
such notice will not relieve DFC from any liability that it may have to
Indemnitee. DFC may participate in the Proceeding at its own expense and may
assume the joint defense of Indemnitee and DFC in the same Proceeding. While
Indemnitee may employ his or her own counsel in such Proceeding, Indemnitee must
pay all expenses for his or her own counsel once DFC has offered the joint
defense, unless there is a conflict of interest in having the same counsel
represent both DFC and Indemnitee in such Proceeding. If DFC has assumed the
joint defense, DFC shall not be liable for any amounts paid by Indemnitee in
settlement of any Proceeding effected without DFC’s consent. Neither DFC nor
Indemnitee will unreasonably withhold consent to any proposed settlement.

10.          Separability; Prior Indemnification Agreements. If any provisions
of this Agreement shall be held to be invalid, illegal or unenforceable (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired thereby, and (b) to the fullest
extent possible, the provisions of this Agreement shall be construed so as to
give effect to the intent of the parties that DFC provide protection to
Indemnitee to the fullest enforceable extent. This Agreement shall supersede and
replace any prior indemnification agreements entered into by and between DFC and
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement.

11.          Other Provisions.

          (a)          This Agreement shall be interpreted and enforced in
accordance with the laws of Delaware.

          (b)          This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

Page 3

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]

          (c)          Upon a payment to Indemnitee under this Agreement, DFC
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights.

          (d)          Both DFC and Indemnitee acknowledge that in certain
instances, federal or state laws, rules and regulations (including the Federal
Deposit Insurance Act (12 U.S.C. section 1818), Section 16(b) of the Securities
Exchange Act of 1934, and 12 C.F.R. section 359) and/or an effective order
issued by a governmental agency may restrict, condition or prohibit DFC from
indemnifying its directors under this Agreement or otherwise. DFC intends to
comply with such laws, rules and regulations, and in doing so shall not be held
to have violated this Agreement. Furthermore, Indemnitee acknowledges that
he/she has had an opportunity to retain independent counsel to review and
provide advice with respect to this Agreement.

          (e)          No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

                                                  DOWNEY FINANCIAL CORP.

                                                                                                                             
                                                  
                                                  By
____________________________________

                                                                                                                             
                                                  
                                                  Its
____________________________________

                                                                                                                             
                                                  
                                                  
____________________________________

                                                                                                                             
                                                   Indemnitee

Page 4

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]



 

EXHIBIT A



UNDERTAKING

 

          WHEREAS the undersigned has applied to Downey Financial Corp. ("DFC")
for an advance to cover expenses (including attorneys’ fees) actually and
reasonably incurred in connection with the defense or settlement of an action or
proceeding covered by an indemnification agreement or by-laws; and

          WHEREAS DFC will not and cannot advance expenses in the absence of an
unconditional undertaking.

          THE UNDERSIGNED HEREBY unconditionally undertakes to reimburse DFC for
all amounts advanced for reasonable costs incurred by the undersigned in
defending a covered action or proceeding if it is ultimately determined by
arbitration or the Delaware Court of Chancery that the undersigned is not
entitled to be indemnified by DFC as authorized by Section 145 of the Delaware
General Corporation Law or by the Federal Deposit Insurance Act, 12 U.S.C.
§ 1811, et seq. The reimbursement will be provided within ten days of written
notice that the Chancery Court or arbitration has determined the undersigned is
not entitled to indemnity.

          Executed at _________________ this _________ day of _____________
200_.

                                                                      __________________________________

Page 5

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]